Citation Nr: 0602358	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1970 to May 1974, including a tour of duty in 
the Republic of Vietnam.  He died in March 1990 at the age of 
39.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 2001 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Houston, Texas (the RO).

Procedural history

In May 2001, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  An October 2001 rating decision denied the 
claim, and she appealed.

The appellant subsequently submitted a claim for DIC benefits 
under the provisions of 38 U.S.C. § 1151 in July 2002, 
essentially alleging that the veteran's death was the result 
of negligence on the part of his VA caregivers.  The claim 
was denied in October 2002.  The appellant duly perfected an 
appeal of that decision.

The appellant presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in April 2004.  A 
transcript of this hearing has been associated with the 
appellant's VA claims folder.  

Following the April 2004 hearing, the Board solicited the 
opinion of an independent medical expert (IME).  Such opinion 
was received by the Board in July 2005 and has been made part 
of the appellant's VA claims folder.  The appellant submitted 
additional argument in November 2005, accompanied by waiver 
of RO consideration.  Her accredited representative submitted 
additional argument in December 2005.  


FINDINGS OF FACT

1.  The veteran died in March 1990 at the age of 39.  The 
cause of death was a self-inflicted gunshot wound to the 
head.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.  

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's death was 
unrelated to his military service.

4.  A preponderance of the medical evidence supports a 
conclusion that the veteran's death was not caused by VA 
medical treatment, and specifically not by carelessness, 
negligence, lack of proper skill, and error in judgment on 
the part of VA in furnishing psychiatric treatment to the 
veteran.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death is not warranted.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the 
veteran's death.  She has advanced two distinct theories of 
entitlement.  First, she contends that the veteran had post-
traumatic stress disorder (PTSD) resulting from his Vietnam 
service, and that such led to his death by suicide.  
She alternatively contends that the veteran's suicide is the 
result of improper treatment on the part of the veteran's VA 
psychiatric caregivers, in that they failed to recognize the 
severity of his mental illness and take steps to ameliorate 
the condition or prevent the suicide.

In the interest of clarity, the Board will review the 
applicable law and regulations, describe the factual 
background of this case, and then proceed to separately 
analyze the claims and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the appellant 
was notified by the November 2001 and December 2003 
statements of the case (SOCs) and numerous supplemental 
statements of the case (SSOCs) of the pertinent law and 
regulations, of the need to submit additional evidence on her 
claims, and of the particular deficiencies in the evidence 
with respect to her claims.  

More significantly, a letter was sent to the appellant in 
December 2003 which was specifically intended to address the 
requirements of the VCAA.  The December 2003 letter from the 
RO specifically notified the appellant that to support a 
claim for service connection for the cause of the veteran's 
death, the evidence must show that the "veteran died from a 
service-related injury or disease."  This letter also 
notified the appellant that to support her § 1151 claim, the 
evidence must show that the proximate cause of the veteran's 
death was "carelessness, negligence, lack of proper skill, 
error in judgement, or similar instance on the part [VA] in 
furnishing hospital care, medical or surgical treatment, or 
examination," or "an event not reasonably foreseeable." 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the December 
2003 VCAA letter, the appellant was informed that VA would 
make reasonable efforts to obtain "medical records, 
employment records, or records from other Federal agencies."  
This letter also informed the appellant that VA would obtain 
"a medical opinion if we decide it's necessary to make a 
decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The December 2003 letter notified the appellant that she 
"must give us enough information about your records so that 
we can request them from the person or agency that has them . 
. . [i]t's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency" (emphasis in original).  More 
specifically, the December 2003 letter instructed the 
appellant to "[i]dentrify the names, addresses, and 
approximate dates of treatment of all medical care providers, 
military, VA and non-VA, inpatient and outpatient, who may 
have additional records referable to [the veteran's] 
treatment for a claimed condition which would demonstrate 
that the veteran's death was related to military service or 
due to treatment at the VA Medical Center."

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The December 2003 letter advised the appellant that VA would 
obtain any "[e]vidence indicated by you."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
appellant that she could submit or identify evidence other 
than what was specifically requested by the RO.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the appellant was not provided notice 
of the VCAA prior to the initial adjudication of her claims 
in October 2001 and October 2002.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  However, the Court 
recently held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  

In the instant case, the appellant was provided with VCAA 
notice via the December 2003 VCAA letter.  Following this 
action, the appellant and her representative were provided 
with the opportunity to respond to the December 2003 letter 
and submit additional evidence.  No such evidence has been 
forthcoming.  Moreover, neither the appellant nor her 
representative have alleged any prejudice with regard to the 
timing of VCAA notice, despite several opportunities to do 
so, including at the April 2004 Board hearing.  The record 
also reflects that the appellant has actual knowledge of the 
evidence needed to substantiate her claim.  To this end, she 
has obtained multiple medical opinions stating either that 
the veteran's suicide was the result of service-induced PTSD 
or the result of negligence on the part of VA caregivers.  

Under these circumstances, and in the absence of the 
appellant and her representative alleging any prejudice 
regarding the timing of VCAA notice, the Board finds that VA 
fulfilled its duty to notify the appellant of the information 
and evidence needed to substantiate her claims.  See 
Mayfield, supra. 

Additionally, the Board observes that there the veteran's 
medical history is well documented.  He died in 1990, and 
there is no indication that any additional medical evidence 
which was generated during his lifetime exists.  Moreover, 
are of record a number of medical opinions concerning the 
issues on appeal.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Based on this procedural history, the Board finds that the 
appellant was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records, extensive VA and private psychiatric treatment 
records, the reports of multiple VA examinations, the opinion 
of an IME, an expert opinion from the Veteran's Health 
Administration (VHA), and the opinion of several private 
physicians.  The appellant and her representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claims, and presented 
testimony at a personal hearing before the undersigned VLJ in 
April 2004.   

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Factual Background

The veteran's medical history

Service medical records, including the veteran's separation 
examination, are completely negative for complaint or treatment 
of a psychiatric disease of any kind.  Service personnel records 
indicate that the veteran served as an aircraft maintenance 
specialist in Vietnam; there is no indication in the official 
records that he participated in combat.   
      
While stationed in Vietnam, the veteran married a Vietnamese 
national.  The couple divorced sometime in the mid 1980s, but 
evidently continued to reside together for several years 
thereafter.  Following his divorce, the veteran made several 
trips to Vietnam, during which he developed a relationship with 
the appellant, who is his ex-wife's sister.  After a brief 
courtship, the two married in Vietnam in February 1989.  
      
Treatment records following service are negative for any 
psychiatric treatment until September 1988, at which time the 
veteran reported to a VA facility where he complained of 
anxiety, depression, sleep problems, weight loss, shaking, 
and intense nervousness.  The veteran reported that these 
feelings centered on ongoing conflict between himself and his 
family regarding his impending marriage to the appellant.  
The veteran noted that his family "did not accept" his 
marriage to his first wife because of her Vietnamese 
nationality and had expressed similar feelings regarding her 
sister, the appellant.  The veteran further reported hearing 
voices telling him that his relationship with the appellant 
was "anti-Christian" and that he heard God telling him not 
to get married.  The veteran also noted that he had 
intentionally cut himself with kitchen utensils several times 
and recently cut his left arm while "under a delusional 
attack."  Diagnoses included paranoid schizophrenia, bipolar 
disorder, anxiety reaction, and depression.  
      
The veteran was hospitalized at a private facility the 
following month, October 1988, after having "scraped his arm 
with a key until the arm bled."  The veteran reported having 
"a dilemma attempting to marry his ex-sister-in-law who is 
currently in Vietnam."  During the hospitalization, the 
veteran admitted to having auditory hallucinations and vague 
paranoid feelings.  Dr. T.J., the attending psychiatrist, 
noted that the veteran had "religious preoccupations" 
regarding his impending nuptials and exhibited poor insight 
and judgment.  An initial diagnosis of major depression with 
psychotic features was rendered.  

During the veteran's October 1988 hospitalization, a 
psychological consultation was provided by Dr. A.B., a 
clinical neuropsychologist.  During the examination, the 
veteran reported that he began hearing voices several months 
earlier telling him to "cancel the marriage" with the 
appellant and to "clean his thoughts or her."  The veteran 
again complained of anxiety, depression, and "unclear 
thinking."  He also noted that significant familial strife 
surrounded his first marriage, largely as a result of his 
mother's disapproval of his marrying a Vietnamese woman.  

When asked about his Vietnam experiences, the veteran 
reported having to load body bags into aircraft, and noted 
that on several occasions his plane took incoming fire while 
making low level supply drops.  He further reported being 
"ambushed" on one occasion while loading refugees onto a 
plane.  The veteran also reported intrusive recollections 
when hearing helicopters flying overhead and on seeing 
Vietnamese people.  He denied experiencing recurrent 
distressing dreams and flashbacks.  Psychological testing 
resulted in diagnoses of major depression, single episode, 
with psychotic features; and PTSD, delayed.  Based on Dr. 
A.B.'s evaluation, Dr. T.J. added a PTSD diagnosis to his 
previous assessment.  

VA outpatient treatment records for the remainder of 1988 and 
early 1989 reflect the veteran's regular complaints of 
depressive symptoms surrounding family turmoil and a delay in 
bringing the appellant to the United States because of 
immigration procedures. 

The veteran was again hospitalized in June 1989, this time at 
a VA facility, after reporting anxiety, increased depression, 
and suicidal feelings which he related to futile attempts to 
bring the appellant to the United States.  The veteran 
reported scratching himself on the arms and chest with a 
fork, the scars from which were visible to VA staff.  
Discharge diagnosis was major depression.

On VA examination in June 1989, the veteran reported acute 
depression following the reported miscarriage of the 
appellant.  When asked about his Vietnam service, the veteran 
reported "dealing with wounded individuals" and "trying to 
evacuate refugees," but denied any nightmares related to his 
service.  He also denied irritability, temper control, 
psychogenic amnesia, or intrusive thoughts relating to his 
Vietnam experiences and noted that he enjoyed watching movies 
and television programs related to Vietnam.  He further 
reported that while he was hypervigilant, such has been 
present throughout his life.  Diagnoses of adjustment 
disorder with depressed mood and major depression with 
psychotic features were rendered.  The examiner stated that 
there was no current evidence of PTSD, as the veteran denied 
intrusive symptoms related to Vietnam.  
      
The veteran was again hospitalized for most of July and 
August 1989 for symptoms consistent with those outlined 
above.  The veteran specifically noted his ongoing struggle 
to reunite with the appellant and the continuous family 
turmoil surrounding his family's rejection of his (first) 
Vietnamese wife.  The veteran was described as anxious, 
agitated, and tearful with a suicidal ideation.  The 
discharge diagnosis was major depressive disorder.

VA outpatient records in February and March 1990 reflect the 
veteran's statements that he was "much less depressed" and 
no longer hearing voices.  The veteran reported being 
motivated and noted that he had successfully returned to 
work.  However, as noted above, the veteran in fact committed 
suicide in late March 1990.  

Medical opinion evidence

Also of record are a number of medical opinions.  The first 
of these, chronologically, is a December 1996 opinion of Dr. 
H.D., supervising psychiatrist for the National Center for 
PTSD.  After reviewing the veteran's claims file, Dr. H.D. 
concluded that the veteran did not have PTSD at the time of 
his death.  He specifically noted that none of the doctors 
who diagnosed PTSD supported their conclusion with a 
documented finding using DSM-III or DSM-IV criteria.  He also 
stated that none of these physicians used tests specifically 
designed to diagnose PTSD.  Dr. H.D. noted that while the 
term "intrusive thoughts" appears in the record, such is 
only a symptom of PTSD when they refer to unbidden memories 
of stressor events.  Dr. H.D. noted that in this case, the 
term was only used to refer to hallucinations regarding 
unrelated stressor events and suicidal thoughts.  He 
concluded that such "'intrusive thoughts' do not suggest 
PTSD.

Dr. H.D. also found it significant that the veteran's 
hallucinations related to family and marital problems, not 
his Vietnam experiences, thus suggesting that PTSD was not 
present.  He further noted that PTSD is unlikely in cases 
such as this where few if any ongoing or episodic trauma-
specific symptoms do not worsen when the patient becomes 
depressed.  Dr. H.D. found it particularly telling that 
combat nightmares were denied, combat reminders were not 
avoided, capacity for intimate relations was retained, 
startle response did not increase, socialization was 
maintained, there was no sense of foreshortened future, or 
generalized numbing of emotional responsivity.  Dr. H.D. 
specifically found that such would be present in a patient 
suffering from PTSD.

Overall, Dr. H.D. concluded that the veteran did not suffer 
from "PTSD precipitated by combat-related stressors" and 
that "any sub-syndromal 'post-traumatic' stress he might 
have had but which was never documented, did not play a 
substantive role in the circumstances leading to his death."

In an August 2000 medical opinion, D.M., M.D. stated that the 
veteran did in fact have PTSD and that such was directly 
related to his suicide.  Dr. D.M. reported that he 
interviewed the appellant, who in turn told him that the 
veteran was "constantly troubled at night" and "would wake 
up crying about the loss of his friends."  The appellant 
also related to Dr. D.M. that the veteran heard voices 
telling him he was "guilty" for "letting his friend die."  
From his interview with the appellant,. D.M. concluded that 
the veteran was "obsessed with Vietnam" and that he was 
"attempting to work through" his problems by his trips to 
that country.  Dr. D.M. noted that such desire to go back and 
relive the trauma was "a very common theme" among those 
suffering from PSTD.  

Dr. D.M. further opined that any deficiency in the veteran's 
treatment records relating to PTSD-like symptoms was the 
result of his "being very guarded around mental health 
professionals."  Overall, Dr. D.M. concluded that the 
veteran's suicide "was the result of his not getting 
appropriate treatment for his PTSD and that there may be 
vested interests in [VA] to deny this diagnosis not only to 
save some monetary benefits but also to have face over being 
unable to treat and the prevent the suicide of a veteran very 
troubled by his overwhelming experiences during the Vietnam 
War."

In stark contrast to Dr. D.M.'s opinion, a September 2001 
opinion from B.V., M.D., noted that none of the physicians 
who diagnosed PTSD used testing methods specifically designed 
to diagnose this condition.  Moreover, Dr. B.V. noted that 
the veteran's complaints centered on his mother's rejection 
of his Vietnamese wives.  Dr. B.V. also found it particularly 
significant that the veteran's suicide occurred only a week 
prior to the planned initial meeting of the appellant and the 
veteran's mother.  Dr. B.V. concluded that the veteran did 
not have PTSD, but instead had recurrent major depressive 
episodes with psychotic features.  In reaching this 
conclusion, Dr. B.V. stated that because the veteran "did 
not avoid the Vietnamese," "was intent on marrying a 
Vietnamese," and did not have flashbacks or any other PTSD 
symptomatology, such diagnosis was not warranted.

A June 2003 opinion from a VA physician, Dr. T.B. contained 
findings substantially similar to those of Dr. B.V.  Dr. T.B. 
rejected Dr. D.M.'s conclusion that the veteran likely failed 
to report PTSD symptoms because of lack of trust in his VA 
caregivers.  Dr. T.B. noted that the veteran freely discussed 
symptoms of psychosis with his caregivers, thus suggesting he 
was not reluctant to share symptoms because of mistrust or 
suspicion of his physicians.  Dr. T.B. concluded that Dr. 
D.M. was incorrect in assuming that the absence of findings 
could be disregarded to arrive at a diagnosis, and that his 
ultimate conclusions were based on explanations and 
circumstances not found in the medical record.

Dr. T.B. further noted that there was no suggestion in the 
record that any opportunity to prevent the veteran's suicide 
existed, and noted that medical literature shows that suicide 
cannot be reliably predicted or prevented.  He further 
concluded that the veteran received proper treatment 
including medication management, individual psychotherapy, 
and group therapy, and that "failure of care" was not the 
cause of the veteran's suicide.  Dr. T.B. found it 
significant that the veteran was functioning relatively well 
prior to his death and actually reported feeling improved in 
the weeks before his demise.  He also noted that there was 
abundant evidence to support the various diagnoses of 
depressed mood with psychosis, and that such was sufficient 
to explain why the veteran committed suicide at the time of 
the appellant's arrival in the United States.

The July 2005 opinion of the IME (who is the Director of 
Forensic Psychiatry at a medical college, also rejected a 
PTSD diagnosis.  The IME found it significant that there was 
almost no report of the traumatic experiences in Vietnam from 
the veteran himself.  The IME also found important the fact 
that the veteran had no recurrent intrusive recollections, 
recurrent distressing dreams, or flashbacks.  Even more 
significant, the IME found no evidence suggestive of 
avoidance of events associated with the trauma.  To the 
contrary, the IME noted that the veteran enjoyed watching 
movies and television programs related to Vietnam, married 
two Vietnamese women, and made multiple trips to that 
country.  Such behavior, the IME concluded, is inconsistent 
with "efforts to avoid activities, places, or people that 
arouse recollections of the trauma," and thus not suggestive 
of PTSD.  The IME further noted that the veteran himself 
claimed that he was hypervigilant from childhood.  Like Dr. 
T.B., the IME concluded that the veteran's failure to report 
additional PTSD symptoms was not the result of mistrust of 
his VA caregivers, especially since he readily reported 
psychotic symptoms from the earliest days of treatment - 
symptoms that would presumably require an even great degree 
of trust to impart to caregivers.  

The IME further opined that a diagnosis of major depressive 
disorder with psychotic features was more appropriate given 
the reported symptoms such as depressed mood, significant 
weight loss, insomnia, feelings of worthlessness, and 
recurrent suicidal ideation and suicide attempts.  The IME 
also noted that because the veteran's hospitalizations 
occurred in the context of increased anxiety secondary to 
family problems, any mental disability he may have had was 
unrelated to his time in service.

Finally, with regard to the propriety of treatment, the IME 
noted that immediately before his suicide, the veteran 
reported being "much less depressed" and had returned to 
work.  He was being treated with an antidepressant and 
antipsychotic medications, which the IME concluded was an 
"appropriate psychopharmacologic treatment.  The IME further 
noted that there was no objective information suggestive of 
an increased or imminent risk of self-harm including 
worsening of depressive symptoms, recent conflict, or 
suicidal ideation.  Thus, the IME concluded that there was no 
"substantial evidence of carelessness or negligence on the 
part of VA medical personnel."

1.  Entitlement to service connection for the cause of the 
veteran's death.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities, including psychoses, when manifested to 
a compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2005).

Additionally, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2005); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2005).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2005).

Mental unsoundness in suicide

Generally speaking, compensation shall not be paid if the 
disability was the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2005).  In 
order for suicide to constitute willful misconduct, the act 
of self-destruction must be intentional.  A person of unsound 
mind is incapable of forming an intent (mens rea, or guilty 
mind, which is an essential element of crime or willful 
misconduct).  It is a constant requirement for a favorable 
action that the precipitating mental unsoundness be service 
connected.  38 C.F.R. § 3.302(a) (2005).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b) (2005).

Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that the 
veteran had PTSD resulting from his Vietnam War experiences 
and that such condition led to his suicide. 

Initial matters

(i.)  Previous denial

The Board notes at the outset that the appellant's service 
connection claim for the cause of the veteran's death was 
previously denied in an October 1997 Board decision.  The 
appellant filed another claim in May 2001.  The RO denied the 
claim in October 2001 without reference to the previous Board 
denial.

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Here, the Board finds that the appellant 
has indeed submitted new and material evidence which is 
sufficient to reopen the previously-denied claim, 
particularly the August 2000 opinion of D.M., M.D., which 
will be discussed in greater detail below.  Therefore, the 
Board will decide the appellant's claim for service 
connection for the cause of the veteran's death on the 
merits.

Although the RO adjudicated the claim on the merits (rather 
than on the narrower question of whether new and material 
evidence had been submitted which was sufficient to reopen 
the claim), the Board concludes that the appellant has not 
been prejudiced by such action, because in so doing the RO 
accorded the claim more consideration than was warranted.  
Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  
  
(ii.)  Mental unsoundness in suicide

Because the veteran died as a result of suicide, the Board 
must first address the threshold question of whether such act 
constitutes willful misconduct, thus barring payment of 
compensation.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2005).  As noted above, in order 
for suicide to constitute willful misconduct, the act of 
self-destruction must be intentional.  A person of unsound 
mind, however, is incapable of forming intent.  

In the instant case, it is undisputed that the veteran 
suffered from severe psychiatric illness at the time of his 
demise.  While varying diagnoses of psychiatric illness have 
been rendered, each medical practitioner who has reviewed the 
case has pointed to mental defect as the precipitating cause 
of the veteran's suicide.  None of the evidence, medical or 
otherwise, has suggested that the veteran was of sound mind 
at the time of his death or was otherwise capable of forming 
the intent necessary for self-destruction.  Accordingly, the 
Board finds that the veteran's act of suicide does not 
constitute willful misconduct as defined by the regulations 
and will proceed to analyze the appellant's claim on the 
merits.  

Discussion

It is clear from a review of the factual background that 
there exist two schools of thought concerning the matter of 
the cause of the veteran's death by suicide.  One school of 
thought, advanced by the appellant and championed principally 
by Dr. D.M., holds that the veteran's mental unsoundness, and 
thus his death by suicide, was due to PTSD stemming from his 
Vietnam experiences (and thus warranting service connection).  
The second school of thought, contained in several medical 
opinions, is that the veteran's mental problems did not stem 
from his in-service Vietnam experiences but rather began in 
the mid 1980's, over a decade after he left military service, 
and were centered around family and religious issues. 

The question of whether the veteran had PTSD and whether such 
led to his suicide is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The record on appeal contains multiple medical opinions 
regarding whether the veteran had PTSD and whether such led 
to his suicide.  Contemporaneous VA treatment records include 
diagnoses other than PTSD; the opinions of Drs. T.B., B.V, 
H.D., the June 1989 VA examiner, and the IME all indicate 
that the veteran had did not have PTSD and/or that such did 
not result in his suicide.  Dr. D.M., however, contends that 
the opposite is true.  During the veteran's lifetime, 
moreover, Drs. A.B., and T.J. diagnosed PTSD.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches. . . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the opinion of Dr. D.M. 
(post mortem) and the PTSD diagnoses of Drs. A.B., and T.J. 
to be unpersuasive and lacking in probative value.  As 
pointed out by the IME and other reviewers, the medical 
opinions which support a PTSD diagnosis fail to adequately 
account for the lack of various symptomatology one would 
expect to find in a patient with PTSD.  Most notably, the 
record reflects that the veteran did not avoid stimuli 
related to his Vietnam experiences.  To the contrary, and 
obviously somewhat unusually, the veteran traveled to Vietnam 
on several occasions during the 1980's when it was difficult 
to do so; he married two Vietnamese women in Vietnam; and he 
reported that he enjoyed watching movies and television 
programs related to the Vietnam conflict.  As noted by the 
IME and Dr. H.D., avoidance of stimuli is an essential 
symptom of PTSD.  Indeed, DSM-IV specifically notes that 
avoidance of stimuli is required for a PTSD diagnosis.  See 
DSM-IV 309.81(C); see generally 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].  

None of the physicians who diagnosed PTSD, however, provided 
any explanation or underlying rationale as to how PTSD could 
be present given the clear lack of avoidance symptomatology.  
Their opinions are accordingly lacking in probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].  

Avoidance of stimuli, however, is not the only PTSD 
symptomatology lacking in the veteran's medical records.  The 
record is also largely negative for combat nightmares, 
hypervigilance, or increased startle response.  Moreover, the 
veteran was able to maintain intimate relationships and 
socialization was retained.  The veteran also had no sense of 
foreshortened future, nor was there generalized numbing of 
emotional responsivity.  Drs. H.D., T.B., B.V. and the IME 
each concluded that in the absence of these symptoms, PTSD 
was not present.

Dr. D.M. has postulated that the veteran did not report such 
symptoms because the veteran was suspicious and mistrustful 
of his caregivers, and thus failed to mention these symptoms.  
There is no basis for that conclusion evidence in the medical 
records from the late 1980s, and the Dr. D.M. has pointed to 
none. Significantly, as noted by the IME, the veteran was in 
fact able to discuss a variety of significant psychiatric 
symptomatology with his caregivers, including hearing voices 
and repeatedly cutting himself with kitchen utensils.  He 
also described in detail the strained relationship with his 
family regarding his marriage to the appellant.  Dr. D.M. has 
not explained why the veteran would freely share such 
information with his caregivers, yet withhold seemingly less 
embarrassing symptoms such as combat nightmares or increased 
startle response.  Several physicians, including Dr. T.B. and 
the IME specifically noted that the veteran appeared to 
freely interact with his caregivers, further refuting Dr. 
D.M.'s theory.

Moreover, it appears that Dr. D.M.'s opinion was rendered 
largely based on symptomatology reported by the appellant a 
decade after the veteran's death, rather than on the 
symptomatology as reported in the contemporaneous treatment 
records. 
The Board observes that although the appellant interacted 
with the veteran during his trips to Vietnam in the late 
1980s, she did not arrive in the United States until after 
his death, and thus had no opportunity to observe him in 
conjunction with his psychiatric hospitalizations or at the 
time he took his own life.  See the hearing transcript, pages 
9-11.  The Board places greater probative value on medical 
opinions based on contemporaneous treatment records than it 
does on those was based on the medical history as outlined by 
the appellant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the claimant]; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  Dr. D.M.'s opinion therefore 
suffers from this additional flaw.

The physicians who diagnosed PTSD, either during the 
veteran's lifetime or after his death, also failed to explain 
such diagnosis in the face of contemporaneous treatment 
records that are largely silent for any mention of combat or 
Vietnam.  It appears from the record that the veteran only 
mentioned his Vietnam War experiences when directly asked 
about such by his caregivers.  The primary focus of the 
veteran's complaints were his marital problems with his first 
wife, the stress involved in bringing the appellant to the 
United States, and the rejection of his wife(s) by his 
family.  Indeed, the record reflects that the veteran 
committed suicide only a week before the appellant was to 
meet his mother for the first time.  Several physicians, 
including Dr. H.D. and the IME, found the fixation on 
familial strife and the lack of any discussion of combat 
experiences crucial in determining that PTSD was not present.

In short, the opinions of Drs. D.M., A.B., and T.J. fail to 
adequately account for the lack of crucial PTSD 
symptomatology.  These opinions also appear to be 
inconsistent with the contemporaneous treatment records which 
focus primarily on the veteran's marriage and family 
problems, with little or no mention of Vietnam.  The Board 
accordingly finds these of opinions to be of little probative 
value.  

The Board places far greater weight of probative value on 
contemporaneous treatment records and the medical opinions of 
record, including those of Dr. H.B. and the IME, which found 
that PTSD was not present based on the lack of key 
symptomatology and the prominence of the veteran's inability 
to appropriately deal with family turmoil.  These opinions, 
which indicate that the correct diagnosis was major 
depression with  psychotic features, appear to be congruent 
with the contemporaneous medical evidence, which focused not 
on the veteran's Vietnam experiences but instead on family 
strife and his religious angst caused by his marrying two 
sisters.  The IME opined that a diagnosis of major depressive 
disorder with psychotic features was more appropriate given 
the reported symptoms such as depressed mood, significant 
weight loss, insomnia, feelings of worthlessness, and 
recurrent suicidal ideation and suicide attempts.

The Board has also considered the superior credentials of Dr. 
H.D. (supervising psychiatrist for the National Center for 
PTSD) and the IME (Director of Forensic Psychiatry at the 
Medical College of Wisconsin).  See Black v. Brown, 10 Vet. 
App. 297, 284 (1997) [in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data].

The only other evidence serving to relate the veteran's 
suicide to PTSD emanates from the appellant herself.  It is 
now well settled, however, that laypersons without medical 
training, such as the appellant, are not qualified to render 
medical opinions regarding matters such as diagnoses and 
determinations of etiology, which call for specialized 
medical knowledge. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2005) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The appellant's 
opinion on medical matters such as nexus is accordingly 
lacking in probative value.

In summary, the Board finds that a preponderance of the 
evidence supports a conclusion that the veteran did not have 
PTSD at the time of his death and did not commit suicide as a 
result of such claimed condition.  Instead, it appears that 
the veteran's tragic end was brought about by psychiatric 
problems which began many years after service and were 
unrelated to service.  Service connection for the cause of 
the veteran's death is therefore not warranted, and the 
benefit sought on appeal is accordingly denied.



2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C. § 1151.

The appellant alternatively seeks DIC benefits pursuant to 
38 U.S.C. § 1151.  She  contends that the veteran's suicide 
could have been prevented had he been properly treated by his 
VA psychiatrists.

Pertinent Law and Regulations

38 U.S.C. § 1151

38 U.S.C. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  

In this case, the appellant filed her § 1151 claim in July 
2002.  Accordingly, the post October 1, 1997 version of the 
law and regulations must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997 must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

Although the record reveals the RO did not consider the 
veteran's claim under 
38 C.F.R. § 3.361, the Board finds this new regulation 
codified the existing statutory provisions of 38 U.S.C.A. § 
1151, which the RO did consider, and that the regulation is 
in no way liberalizing or significantly different from the 
statutory standard considered in the adjudication of the 
veteran's claim.  Therefore, the Board finds the veteran is 
not prejudiced by this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

Analysis

The facts surrounding the veteran's death have been set out 
above.  There is no question that (regardless of the correct 
psychiatric diagnosis) he was deeply disturbed in the period 
starting in 1988, and that he sought medical help at 
VA and non-VA facilities.  Despite medical intervention, he 
committed suicide in March 1990.

The question of whether the veteran's death is the result of 
VA medical treatment, including carelessness or negligence of 
the part of VA, is essentially a medical question.  Of the 
various medical opinions of record, only three have 
considered whether the veteran's suicide was the result of 
improper care on the part of VA physicians.  Both the IME and 
Dr. T.B. found that the veteran's psychiatric illness was 
properly treated by his VA caregivers, and concluded that his 
suicide was neither reasonably foreseeable nor preventable.  
Dr. D.M., however, opined that the veteran's suicide "was 
the result of his not getting appropriate treatment for his 
PTSD."  He further contended "that there may be vested 
interests in [VA] to deny this diagnosis not only to save 
some monetary benefits but also to save face over being 
unable to treat and prevent the suicide of a veteran very 
troubled by his overwhelming experiences during the Vietnam 
War."

After reviewing the evidence, the Board finds Dr. D.M.'s 
opinion to be of no probative value.  Although Dr. D.M. 
contends that the veteran's suicide "was the result of his 
not getting appropriate treatment for his PTSD," he has not 
pointed to any specific deficiencies in the treatment 
provided, nor has he suggested any alternative treatments 
which should have been employed.  

Dr. D.M. also suggests that various parties in the VA system 
were somehow conspiring to "save some monetary benefits" 
and cover up a history of improper treatment.  Dr. D.M. 
points to no evidence in support of his "conspiracy theory" 
and fails to note a single specific instance of error, much 
less malfeasance, on the part of any VA health care provider 
or adjudicator.  Dr. D.M.'s diatribe, in short, says much 
about him but nothing about VA.  Dr. D.M. does not refer to a 
single piece of evidence in the claims file which reveals how 
the veteran's suicide could have been prevented with 
alternative treatment modalities.  Dr. D.M. also failed to 
explain how the veteran's suicide was foreseeable or 
preventable in light of statements made by the veteran 
immediately prior to death in which he contended that his 
depression was getting better, that he felt motivated, and 
had returned to work.

In short, Dr. D.M.'s opinion is conclusory on its face and 
contains no explanation as to exactly how the veteran was 
improperly treated or how VA acted inappropriately in the 
veteran's case.  His opinion is therefore of no probative 
value.  See Hernandez-Toyens, supra.  

The opinions of Dr. T.B. and the IME conclude that the 
veteran's suicide was not due to VA negligence and was not 
foreseeable, given the veteran's seemingly improved condition 
just prior to his death.  The IME specifically noted that the 
veteran was being properly prescribed antidepressant and 
antipsychotic medications which were designed to combat the 
primary symptomatology reported.  The IME further noted that 
the individual psychotherapy and group therapy the veteran 
received was a proper course of treatment proper given the 
veteran's disability picture.  Dr. T.B. further concluded 
that given this history there was no compelling evidence to 
suggest that the veteran should have been hospitalized or 
committed during his final days as an outpatient.

Because the opinions of Dr. T.B. and the IME are well-
explained and reference the contemporaneous treatment 
records, the Board finds them of greater probative value than 
the unsubstantiated accusatory statements made by Dr. D.M.  
The opinions by Dr. T.B. and the IME appear to be congruent 
with the contemporaneous evidence, which although initially 
showing a disturbed individual who expressed suicidal 
ideation and who scraped himself on several occasions with 
kitchen utensils, also showed that shortly prior to his death 
he had returned to work and had indicated that improvement 
had taken place.  This evidence supports the conclusion that 
the veteran's death was not the fault of VA.   

Concerning the matter of foreseeability, the predicate to a 
determination of whether 
there was "an event not reasonably foreseeable" (in this 
case, the veteran's death by suicide) is that such event must 
have been "caused" by VA hospital care or medical 
treatment.  Although the veteran's death by suicide may not 
in fact have been reasonably foreseeable, as discussed above 
a preponderance of the evidence of record indicates that the 
death was not "caused" by VA treatment or lack thereof.  
See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361(d) 
(2005).

To the extent that the appellant herself contends that the 
veteran's death was the result of improper care, as noted 
above, as a layperson without medical training, she is not 
qualified to render medical opinions regarding matters such 
the propriety of treatment, which calls for specialized 
medical knowledge.  See Espiritu, supra.  
The appellant's opinion on medical matters such as propriety 
of treatment is accordingly lacking in probative value.

In short, the Board finds that a preponderance of the medical 
evidence demonstrates that the veteran's death was not caused 
by carelessness, negligence, lack of proper skill, and error 
in judgment on the part of VA in furnishing psychiatric 
treatment to the veteran, nor was such caused by VA treatment 
at all.  Accordingly, DIC benefits under 38 U.S.C. § 1151 are 
not warranted.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to compensation for the cause of the veteran's 
death under 38 U.S.C. § 1151 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


